DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17/066,855, filed on 10/09/2020.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
4.	Claims 1-9 are allowed.

5.	The following is an examiner’s statement of reasons for allowance:
 Regarding claims 1, 7, 8, and 9, the prior art of record, specifically Ishizaki (US 2017/0078516) teaches an image forming apparatus (Printer 2 (81), Figures 1-2) comprising: a controller (Controller 20(85), Figure 2 ); a communicator (Network I/F 25, 
	Takahashi (US 8,793,369) discloses wherein the communicator includes a first communicator and a second communicator (Image forming apparatuses are connected to local area network (LAN) 104 and can be connected to another network (e.g., an external LAN) that is accessible via the Internet 103; col. 4, lines 14-18 and lines 44-54, Figures 1-2), and the controller: transmits first information about a use of the image forming apparatus and second information about a state of the image forming apparatus to the management server via the first communicator (A communication unit 404 transmits the error information stored in the storage device 206 to the management apparatus 105 via the network I/F 202; col. 6, lines 46-60, col. 7, lines 28-65, and col. 8, lines 1-25, Figures 3-5).
	 However, none of the prior art cited alone or in combination provides the motivation to teach a controller for, transmitting either one of the first information or the second information to the management server via the second communicator if a failure occurs in the first communicator; and transmitting the other information via the first communicator if the failure occurring in the first communicator is resolved.

Regarding claims 2-6, the instant claims are dependent on allowable claim and are thus allowable.

.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Shibata (US 2020/0117401) discloses information collection application of the MFP detects that an error has occurred, collects information about an error with respect to a device state, and stores the error information in the buffer DB.
	Kaneko (US 2012/0182572) discloses the failure information control unit generates, when a failure corresponding to a monitoring condition occurs in the image forming apparatus, the failure information to be transmitted to the management server.
	KIM (US 2015/0022851) discloses server apparatus determines that the error information transmitted from the image forming apparatus corresponds to which one of a plurality of error state levels.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675